Citation Nr: 1228722	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-10 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus, type II, and Agent Orange exposure.  

2.  Whether new and material evidence has been received to reopen service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus, type II, and Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1968 to January 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which in pertinent part, denied reopening service connection for peripheral neuropathy of the upper and lower bilateral extremities.  

The Veteran requested a Board personal hearing in December 2011.  See the December 2011 VA Form 9.  The Veteran was scheduled for a travel board hearing in July 2012.  Because the Veteran failed to report to the hearing, the Board request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2011); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).  

The Board notes that in a May 2007 rating decision the RO continued the evaluations (ratings) for the Veteran's service-connected hypertension with diabetic nephropathy; diabetes mellitus, type II, with erectile dysfunction; posttraumatic stress disorder (PTSD); tinnitus; and bilateral cataracts.  In the same rating decision, the RO also denied a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), proposed to sever service connection for left ear hearing loss, and granted service connection for onychomycosis of the feet.  The Veteran submitted a timely notice of disagreement (NOD) for the issues in June 2007.  A statement of the case (SOC) was issued on February 4, 2009.  The record does not reflect that the Veteran subsequently submitted a timely substantive appeal as to the issues; therefore, the issues stated above are not on appeal to the Board.  In this regard, the Board notes that the Veteran submitted a TDIU claim form (VA Form 21-8940) in March 2009; however, the submission of a new claim, unaccompanied by any expression of desire to appeal, is not a substantive appeal.  See 38 U.S.C.A. § 7105(d) (West 2002) and 38 C.F.R. § 20.202 (2011) (a substantive appeal should set forth specific arguments relating to errors of fact or law made by the agency of original jurisdiction reaching the determination being appealed).  Notwithstanding the representative's listing of the issues in the April 2012 statement of the representative, these issues are not in appellate status.  


FINDINGS OF FACT

1.  A December 2005 rating decision denied service connection for peripheral neuropathy of the bilateral upper and lower extremities, finding no evidence of current disabilities for the claimed disorders.  

2.  The evidence associated with the claims file subsequent to the December 2005 rating decision regarding the claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities is cumulative, or does not relate to an unestablished fact necessary to substantiate the claims to raise a reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The December 2005 rating decision which denied service connection for peripheral neuropathy of the bilateral upper and lower extremities became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence not having been received, service connection for peripheral neuropathy of the bilateral upper and lower extremities is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely May 2010 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective dates of the claims.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  

The Veteran was advised of VA's duties to notify and assist in the development of the claims to reopen service connection for peripheral neuropathy of the upper and lower bilateral extremities.  A May 2010 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The letter also informed the Veteran of disability rating and effective date criteria and provided notice in accordance with Kent.  The Veteran has had ample opportunity to respond and supplement the record.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA treatment records, private treatment records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  

The RO has not arranged for a VA medical examination specifically for peripheral neuropathy of the bilateral upper and lower extremities, but the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  The Veteran has not identified any evidence that remains outstanding.  Accordingly, the Board will address the claims to reopen.


New and Material Evidence -Legal Criteria

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a December 2005 rating decision, the RO denied service connection for peripheral neuropathy of the left upper, right upper, left lower, and right lower extremities, finding that the Veteran did not have current disabilities for the claims.  The Veteran was properly notified of the December 2005 rating decision in January 2006, but did not enter a notice of disagreement (NOD) within one year of notice of the December 2005 rating decision.  For this reason, the December 2005 rating decision denials of service connection for peripheral neuropathy of the left upper, right upper, left lower, and right lower extremities became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In July 2009, the Veteran filed claims to reopen service connection for peripheral neuropathy of the bilateral upper and lower extremities.  In the August 2010 rating decision on appeal, the RO denied the claims to reopen, finding that the additional evidence since the December 2005 prior final decision did not show that the Veteran has current diagnoses for the claimed disabilities.  

New and Material Evidence - Peripheral Neuropathy 
of the Bilateral Upper and Lower Extremities

The evidence of record at the time of the December 2005 rating decision included the Veteran's service treatment records, results from a VA examination provided through QTC Medical Services, post-service private treatment (medical) records, and post-service VA treatment records.  Service treatment records reflect no complaints, treatment, or diagnoses of peripheral neuropathy of the bilateral upper and lower extremities.  At the September 1969 expiration of term of service (ETS) examination, clinical evaluation of the upper and lower extremities was normal, and the Veteran denied having arthritis or rheumatism and a bone, joint, or other deformity.  See the September 1969 ETS report of medical history.  

A March 1999 VA outpatient treatment record reflects that the Veteran visited a VA primecare facility with complaints of bilateral foot pain and pain in the elbows.  Physical examination of the extremities revealed no pedal edema, and no swelling or evidence of active inflammation of the joints of the feet.  Sensation was normal, and there was no gross motor or sensory deficit.  

According to the May 2005 QTC examination report, the VA examiner was unable to render a diagnosis for the claimed peripheral neuropathy of the bilateral upper and lower extremities because there was no pathology upon examination to render a diagnosis.  

In the December 2005 rating decision, the RO denied service connection for peripheral neuropathy of the bilateral upper and lower extremities, finding that, based upon the evidence of record, the evidence did not demonstrate current disabilities for the claimed disorders.  As such, for evidence to be new and material, it would have to tend to show that the Veteran has current disabilities for his claimed peripheral neuropathy of the bilateral upper and lower extremities.  

In support of the current application to reopen service connection for peripheral neuropathy of the bilateral upper and lower extremities, the evidence of record includes VA outpatient treatment records and results from two VA examinations that were conducted for other disabilities.  VA outpatient treatment records from December 2005 to January 2012 show no complaints, treatment, or diagnoses of peripheral neuropathy of the bilateral upper or lower extremities.  Results from a VA examination in September 2010 reveal normal reflexes bilaterally, normal sensory findings bilaterally, normal motor findings bilaterally, normal muscle tone bilaterally, and no muscle atrophy.  Similarly, at a March 2012 VA examination, the VA examiner found no evidence of diabetic peripheral neuropathy.  

The Board finds that in this case the evidence that is new is not material evidence upon which the claims may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  The VA outpatient treatment records and the September 2010 and March 2012 VA examination reports are new, but they do not provide any evidence that the Veteran has current disabilities for the claimed disorders.  See Smith v. West, 12 Vet. App. 312 (1990) (holding that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened).  

In sum, none of the evidence received since the December 2005 rating decision constitutes competent evidence tending to show that the Veteran has current disabilities for the claimed peripheral neuropathy of the bilateral upper and lower extremities.  As a result, the newly received evidence does not raise a reasonable possibility of substantiating the claims.  Accordingly, the evidence received since the most recent final denial of the claims in December 2005 is not new and material, and reopening of the claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities is not warranted.  Until the evidence meets the threshold burden of being new and material to reopen the claim, reopening of the claims must be denied, and the merits-based standard of benefit of the doubt does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

New and material evidence not having been received, the appeal to reopen service connection for peripheral neuropathy of the bilateral upper extremities is denied.  

New and material evidence not having been received, the appeal to reopen service connection for peripheral neuropathy of the bilateral lower extremities is denied.  




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


